 

Exhibit 10.1

 

 

CHIEF FINANCIAL OFFICER EMPLOYMENT AGREEMENT

 

This Chief Financial Officer Employment Agreement (this “Agreement”) is made and
entered into on the 12th day of December, 2014 (the “Effective Date”) by and
between The Joint Corp. ("Employer"), with offices at 16767 N. Perimeter Drive,
Suite, 240, Scottsdale, Arizona 85260 and Francis T. Joyce ("Executive"),
residing at 19 Brians Way,Princeton Junction, New Jersey 08550.

 

RECITALS

 

WHEREAS, Employer believes that Executive’s s experience, knowledge, reputation
and industry contacts are of great potential value to Employer's future growth
and profits; and

 

WHEREAS, Employer wishes to employ Executive and Executive desires to be
employed by Employer;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, Employer and Executive agree as follows:

 

1. Employment. Contingent upon Executive entering into a Confidentiality,
Non-Interference and Non-Competition Agreement (the “Confidentiality
Agreement”), in a form reasonably satisfactory to Employer, Employer agrees to
and hereby does employ Executive, and Executive agrees to and is hereby employed
by the Company. Executive shall have the title of and perform the duties of the
Chief Financial Officer and Treasurer of Employer. The term of this Agreement is
for the period of one year from the Effective Date set forth above.

 

2. Duties of Executive. Executive agrees to devote his necessary full time,
attention, skill, and efforts to the performance of his duties as Chief
Financial Officer and Treasurer of Employer as such duties may be assigned by
Employer. Executive shall report directly to Employer’s Chief Executive Officer.

 

3. Compensation. Employer shall pay Executive a base salary of Two Hundred
Forty-Five Thousand and No/100 Dollars ($245,000.00) per year (“Base Salary”).
Executive’s Base Salary may be increased on a yearly basis, but may not be
reduced by more than five percent (5%) in any given year. Executive’s Base
Salary is compensation for the duties described above. Executive may also
receive a yearly Bonus of 40% of his then existing Base Salary. Seventy-Five
percent (75%) of the Bonus will be paid if Employer meets the earnings target as
set by the Board of Directors at the beginning of each calendar year.
Twenty-Five percent (25%) of the Bonus will be paid if Executive reaches the
individual targets as set by the CEO or Board of Directors at the beginning of
each calendar.

 



 

 

 

In addition to Executive’s Base Salary and Bonus, Employer will immediately
grant to Executive a restricted stock award of 95,000 shares of Employer’s
common stock, which shall vest in equal monthly installments over a 48 month
period. The balance of the 95,000 shares of stock that has not yet vested is
referred to herein as “unvested stock”.

 

Executive shall also be eligible to participate in any award of Employer stock
as part of Employer’s Senior Executive Compensation Plan or otherwise to the
same extent as Employer’s other senior executive employees, including vested and
unvested stock, and any stock options.

 

4. Vacation. Executive shall be entitled to paid vacation time to the same
extent as provided to Employer’s other senior executive employees.

 

5. 401K Plan. Currently, Employer does not have a 401(k) Plan. It is anticipated
that Executive will assist in developing an Employer 401(k) Plan during 2015.
Executive shall be entitled to participate in any 401(k) Plan developed by
Employer to the same extent as Employer’s other senior executive employees.

 

6. Health Insurance Benefits. Executive will be entitled to apply for enrollment
in Employer’s health insurance plan and dental plan (including family benefits)
under the same terms and conditions as provided to Employer’s other senior
executive employees.

 

7. Termination. (a) During the one-year term of this Agreement, Employer may
terminate Executive’s employment only for cause. “Cause” is defined as: (i)
breach of Executive’s obligations under this Agreement after he has been given
notice specifying the breach and a reasonable opportunity to cure the breach;
(ii) failure to adhere to any written policy of Employer after Executive has
been given notice specifying the failure and a reasonable opportunity to comply
with such policy or cure the failure to comply; (iii) Executive’s conviction of,
indictment for or the entering of a guilty plea or plea of no contest with
respect to a felony, or the equivalent thereof, or any other crime with respect
to which imprisonment is a possible punishment; (iv) Executive’s commission of
an act of fraud; (v) the misappropriation (or attempted misappropriation) of any
funds or property; (vi) Executive’s engagement in any direct, material conflict
of interest with Employer; (vii) Executive’s engagement, without the written
consent of Employer’s Board of Directors, in any activity which competes with
the business of Employer or which would result in a material injury to Employer;
(viii) Executive’s engagement in any activity that would constitute a material
violation of any insider trading or business ethics policy of Employer, if any,
then in effect; or (ix) Executive’s breach of any provision of the
Confidentiality Agreement.

 

(b) Upon a termination for Cause, Executive shall receive from Employer: (i) his
prorated Base Salary through the last day of employment; and (ii) all vested
stock, but no other compensation. Should Employer terminate Executive’s
employment within the one year term of this Agreement without Cause, Executive
shall receive from Employer: (i) severance pay equal to six (6) months of
Executive’s Base Salary; (ii) all vested stock; (iii) 50% of all unvested stock,
which shall immediately vest upon termination; (iv) the Bonus that Executive
would have otherwise received for the first year of employment had is employment
not been terminated (to paid at the end of the first quarter of the following
year); and (v) any stock options Executive received shall immediately vest and
remain exercisable for a period of ninety (90) days following the effective date
of termination.

 



 

 

 

(c) After the one year term of this Agreement, Executive’s employment shall
become at-will. Notwithstanding the at-will employment relationship, if
Executive is terminated for Cause after the initial one year term of this
Agreement, Executive shall receive from Employer: (i) his prorated Base Salary
through the last day of employment; and (ii) all vested stock, but no other
compensation. If Employer should terminate Executive’s employment without Cause
after the initial one year term of this Agreement (except in the case of a
“Change in Control” as set forth below), Executive shall receive from Employer:
(i) severance pay equal to six (6) months of Executive’s then existing Base
Salary; (ii) all vested stock; (iii) 50% of all unvested stock, which shall
immediately vest upon termination; (iv) any unpaid Bonus earned during the
previous calendar year (to be paid at the end of the first quarter of the
following year); (v) the Bonus Executive would have received for the year in
which his employment was terminated, but prorated based upon the number of days
in the year in which Executive was employed (to be paid at the end of the first
quarter of the following year); and (vi) any stock options Executive received
shall immediately vest and remain exercisable for a period of ninety (90) days
following the effective date of termination.

 

(d) If at any time after execution of this Agreement, including within the first
year, Executive’s employment is terminated without Cause due to a “Change in
Control”, Executive shall receive from Employer: (i) severance pay equal to six
(6) months of Executive’s then existing Base Salary: (ii) all vested stock;
(iii) all unvested stock, which shall immediately vest upon termination; (iv)
any unpaid Bonus earned during the previous calendar year (to be paid at the end
of the first quarter of the following year); (v) the Bonus Executive would have
received for the year in which his employment was terminated, but prorated based
upon the of the number of days in the year in which Executive was employed (to
be paid at the end of the first quarter of the following year); and (vi) any
stock options Executive received shall immediately vest and remain exercisable
for a period of ninety (90) days following the effective date of termination. A
“Change in Control” is defined for purposes of this Agreement as that term is
defined in Employer’s 2012 Stock Plan.

 

(e) If Executive voluntarily terminates his employment with Employer either
during the one year term of this Agreement or after, Executive shall receive
from Employer: (i) his prorated Base Salary through the last day of employment;
(ii) all vested stock; and (iii) Executive shall be entitled to exercise all
stock options that have vested through the date of termination within 90 days
following the effective date of termination, but no other compensation.

 



 

 

 

(f) Notwithstanding the foregoing, Executive understands and agrees Executive
shall not be entitled to receive severance compensation pursuant to this Section
7 (other than salary earned and stock vested, each through the date of
termination, and the right to exercise options that have vested through the date
of termination within 90 days following the date of termination) unless, within
fifteen (15) days after the date of termination, the Executive first executes
and does not revoke a separation agreement and release in form and substance
satisfactory to the Employer and its counsel releasing the Employer and all
affiliated and related entities and their current and former officers,
directors, employees, agents and clients from any and all claims related to his
employment, this Agreement and the termination of his employment permitted to be
released by applicable law; provided, that such Release shall contain no
post-employment restrictions on competition and/or solicitation other than those
contained in the Confidentiality Agreement.

 

(g) The definition of “Cause” contained in Subsection 7(a), and subsections
7(c), (d), (e) and (f) shall survive the expiration or termination of this
Agreement. The Change in Control provisions and Employer’s Termination
obligations as provided in this Section 7, including the obligations to pay
severance and provide Executive with company stock (vested and options) shall
also survive the expiration or termination of this Agreement.

 

(h) All severance payments made pursuant to this Section 7 shall be paid in
accordance with normal payroll procedures.

 

8. Payment of Relocation Expenses. As part of the consideration to induce
Executive to accept employment with Employer and to relocate from New Jersey to
Arizona, Employer agrees to pay Executive’s relocation expenses in an amount not
to exceed $12,500.00.

 

9. Commuting Expenses. It is anticipated that Executive will commute from New
Jersey to Arizona to work during the initial months of Executive’s employment.
Employer will reimburse Executive for Executive’s reasonable, documented
commuting expenses for a period of time not to exceed three (3) months from the
Effective Date set forth above.

 

10. Binding Effect. This Agreement shall be binding on and shall inure to the
benefit of any successor or successors of Employer and the personal
representatives of Executive.

 

11. Governing Law. It is agreed that this Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Arizona,
without regard to its conflicts of laws provisions.

 

12. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties and any prior understanding or representation of any kind
preceding the date of this Agreement shall not be binding upon either party
except to the extent incorporated in this Agreement.

 



 

 

 

13. Modification of Agreement. Any modification of this Agreement or additional
obligation assumed by either party in connection with this Agreement shall be
binding only if evidenced in writing signed by each party or an authorized
representative of each party.

 

14. No Waiver. The failure of either party to this Agreement to insist upon the
performance of any of the terms and conditions of this Agreement, or the waiver
of any breach of any of the terms and conditions of this Agreement, shall not be
construed as thereafter waiving any such terms and conditions, but the same
shall continue and remain in full force and effect as if no such forbearance or
waiver had occurred.

 

15. Notices. All notices, requests, demands, or other communications under this
Agreement shall be in writing, and shall be sent by reputable overnight courier,
certified US mail, return receipt requests, or other trackable means, to the
address set forth on the first page of this Agreement, or to such other address
as a party may designate by notice sent in accordance with this section. Notices
shall be effective when received.

 

IN WITNESS WHEREOF, each party to this Agreement has caused it to be executed on
the date indicated below.

 

EXECUTIVE:     Employer:   Francis T. Joyce     The Joint Corp.                
By: /s/ Francis T. Joyce     By: /s/ John B. Richards     Francis T. Joyce      
John B. Richards, CEO                 Date:    12/11/14     Date:    12/11/14  

 



 

 

 